 


110 HR 3372 IH: Emergency Contraception Education Act of 2007
U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3372 
IN THE HOUSE OF REPRESENTATIVES 
 
August 3, 2007 
Ms. Slaughter (for herself, Ms. DeGette, Mr. Michaud, Mr. Ryan of Ohio, Mr. Waxman, Mr. George Miller of California, Mr. Ackerman, Mr. Allen, Ms. Baldwin, Mr. Berman, Mrs. Capps, Ms. Carson, Mr. Crowley, Mrs. Davis of California, Mr. Abercrombie, Mr. Farr, Mr. Frank of Massachusetts, Mr. Grijalva, Ms. Harman, Mr. Hastings of Florida, Mr. Hinchey, Mr. Kennedy, Mr. Lantos, Mr. Larsen of Washington, Mr. Lewis of Georgia, Mrs. Lowey, Mrs. Maloney of New York, Mrs. McCarthy of New York, Ms. McCollum of Minnesota, Mr. McDermott, Mr. McGovern, Mr. Moran of Virginia, Mr. Nadler, Mrs. Napolitano, Mr. Olver, Mr. Payne, Mr. Rangel, Mr. Rothman, Ms. Loretta Sanchez of California, Mr. Sherman, Mr. Tierney, Ms. Wasserman Schultz, Ms. Watson, Mr. Wynn, Mr. Kucinich, Ms. Sutton, Ms. Lee, Mr. Shays, Mr. Honda, Ms. Berkley, Mr. DeFazio, Mr. Al Green of Texas, Mr. Van Hollen, Mr. Loebsack, Ms. Schakowsky, Ms. Linda T. Sánchez of California, Ms. Woolsey, Mr. Welch of Vermont, Ms. DeLauro, Mr. Holt, and Mr. Israel) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To establish a public education and awareness program relating to emergency contraception. 
 
 
1.Short titleThis Act may be cited as the Emergency Contraception Education Act of 2007. 
2.FindingsCongress finds as follows: 
(1)Each year 3,000,000 pregnancies, or one half of all pregnancies, in the United States are unintended, and 4 in 10 of these unintended pregnancies end in abortion. 
(2)The Food and Drug Administration has declared emergency contraception to be safe and effective in preventing unintended pregnancy for women of reproductive potential and has approved over-the-counter access to the emergency contraceptive Plan B for adults. 
(3)The most commonly used forms of emergency contraception are regimens of ordinary birth control pills. Taken within 72 hours of unprotected intercourse or contraceptive failure, emergency contraception can reduce the risk of pregnancy by as much as 89 percent. Recent medical evidence confirms that emergency contraception can be effective up to five days after unprotected intercourse or contraception failure. 
(4)Emergency contraception, also known as post-coital contraception, is a responsible means of preventing pregnancy that works like other hormonal contraception by delaying ovulation preventing fertilization and may prevent implantation. 
(5)Emergency contraception does not cause abortion and will not affect an established pregnancy. 
(6)Increased usage of emergency contraception could reduce the number of unintended pregnancies, thereby reducing the need for abortion. 
(8)Emergency contraceptive use in the United States remains low, and one in three women of reproductive age remain unaware of the method. 
(9)Although the American College of Obstetricians and Gynecologists recommends that doctors routinely discuss emergency contraception with women of reproductive age during their annual visit, only one in four ob/gyns routinely discuss emergency contraception with their patients, suggesting the need for greater provider and patient education. 
(10)It is estimated that 25,000 to 32,000 women become pregnant each year as a result of rape or incest, half of whom choose to terminate their pregnancy. If used correctly, emergency contraception could help many of these rape survivors avoid the additional trauma of facing an unintended pregnancy. 
(11)A recent study conducted by Ibis Reproductive Health found that less than 18 percent of hospitals provide emergency contraception at a woman’s request without restrictions. At nearly 50 percent of hospitals, emergency contraception is unavailable even in cases of sexual assault. 
(12)In light of their safety and efficacy, both the American Medical Association and the American College of Obstetricians and Gynecologists have endorsed more widespread availability of emergency contraceptive. 
(13)Healthy People 2010, published by the Office of the Surgeon General, establishes a 10-year national public health goal of increasing the proportion of health care providers who provide emergency contraception to their patients. 
(14)Public awareness campaigns targeting women and health care providers will help remove many of the barriers to emergency contraception and will help bring this important means of pregnancy prevention to women in the United States. 
3.Emergency contraception education and information programs 
(a)Emergency Contraception Public Education Program 
(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall develop and disseminate to the public information on emergency contraception. 
(2)DisseminationThe Secretary may disseminate information under paragraph (1) directly or through arrangements with nonprofit organizations, consumer groups, institutions of higher education, clinics, the media, and Federal, State, and local agencies. 
(3)InformationThe information disseminated under paragraph (1) shall include, at a minimum, a description of emergency contraception and an explanation of the use, safety, efficacy, and availability of such contraception. 
(b)Emergency Contraception Information Program for Health Care Providers 
(1)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration and in consultation with major medical and public health organizations, shall develop and disseminate to health care providers information on emergency contraception. 
(2)InformationThe information disseminated under paragraph (1) shall include, at a minimum— 
(A)information describing the use, safety, efficacy, and availability of emergency contraception; 
(B)a recommendation regarding the use of such contraception in appropriate cases; and 
(C)information explaining how to obtain copies of the information developed under subsection (a) for distribution to the patients of the providers. 
(c)DefinitionsFor purposes of this section: 
(1)Emergency contraceptionThe term emergency contraception means a drug or device (as the terms are defined in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321)) or a drug regimen that— 
(A)is used postcoitally; 
(B)prevents pregnancy by preventing ovulation or fertilization of an egg or may prevent the implantation of an egg in a uterus; and 
(C)is approved by the Food and Drug Administration. 
(2)Health care providerThe term health care provider means an individual who is licensed or certified under State law to provide health care services and who is operating within the scope of such license. Such term shall include a pharmacist. 
(3)Institution of higher educationThe term institution of higher education has the same meaning given such term in section 1201(a) of the Higher Education Act of 1965 (20 U.S.C. 1141(a)). 
(4)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
(d)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of the fiscal years 2008 through 2012. 
 
